Capital World Bond Fund® Summary prospectus December 1, 2011 ClassTicker A CWBFX B WBFBX C CWBCX F-1WBFFX F-2 BFWFX 529-ACCWAX 529-BCCWBX 529-CCCWCX 529-ECCWEX 529-F-1CCWFX R-1 RCWAX R-2 RCWBX R-3 RCWCX R-4 RCWEX R-5 RCWFX R-6 RCWGX Before you invest, you may want to review the fund’s prospectus and statement of additional information, which contain more information about the fund and its risks. You can find the fund’s prospectus, statement of additional information and other information about the fund online at americanfunds.com/prospectus. You can also get this information at no cost by calling 800/421-0180 or by sending an email request to prospectus@americanfunds.com. The current prospectus and statement of additional information, dated December 1, 2011, are incorporated by reference into this summary prospectus. Investment objective The fund’s investment objective is to provide you, over the long term, with a high level of total return consistent with prudent investment management. Total return comprises the income generated by the fund and the changes in the market value of the fund’s investments. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in American Funds. More information about these and other discounts is available from your financial professional and in the “Sales charge reductions and waivers” section on page 27 of the prospectus and on page64 of the fund’s statement of additional information. Shareholder fees ( fees paid directly from your investment) Share classes A and 529-A B and 529-B C and 529-C 529-E F-1, F-2 and 529-F-1 All R share classes Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 3.75% none none none none none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) 1.00* 5.00% 1.00% none none none Maximum sales charge (load) imposed on reinvested dividends none none none none none none Redemption or exchange fees none none none none none none Maximum annual account fee (529 share classes only) $10 $10 $10 $10 $10 N/A Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A B C F-1 F-2 529-A 529-B 529-C Management fees 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% Distribution and/or service (12b-1) fees 0.23 1.00 1.00 0.25 none 0.21 1.00 1.00 Other expenses 0.20 0.20 0.22 0.20 0.19 0.28 0.30 0.29 Total annual fund operating expenses 0.87 1.64 1.66 0.89 0.63 0.93 1.74 1.73 529-E 529-F-1 R-1 R-2 R-3 R-4 R-5 R-6 Management fees 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% Distribution and/or service (12b-1) fees 0.50 0.00 1.00 0.75 0.50 0.25 none none Other expenses 0.27 0.29 0.22 0.53 0.27 0.19 0.14 0.09 Total annual fund operating expenses 1.21 0.73 1.66 1.72 1.21 0.88 0.58 0.53 * A contingent deferred sales charge of 1.00% applies on certain redemptions made within one year following purchases of $1million or more made without an initial sales charge. Page 1 Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share classes 1 year 3 years 5 years 10 years A $460 $642 $839 $1,407 B 667 917 1,092 1,738 C 269 523 902 1,965 F-1 91 284 493 1,096 F-2 64 202 351 786 529-A 486 700 929 1,579 529-B 697 987 1,201 1,938 529-C 296 584 995 2,139 529-E 143 423 723 1,568 529-F-1 94 273 465 1,011 R-1 169 523 902 1,965 R-2 175 542 933 2,030 R-3 123 384 665 1,466 R-4 90 281 488 1,084 R-5 59 186 324 726 R-6 54 170 296 665 For the share classes listed below, you would pay the following if you did not redeem your shares: Share classes 1 year 3 years 5 years 10 years B $167 $517 $892 $1,738 C 169 523 902 1,965 529-B 197 587 1,001 1,938 529-C 196 584 995 2,139 Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. During the most recent fiscal year, the fund’s portfolio turnover rate was 95% of the average value of its portfolio. Page 2 Principal investment strategies Under normal market circumstances, the fund will invest at least 80% of its assets in bonds. The fund invests primarily in debt securities of governmental, supranational and corporate issuers denominated in various currencies, including U.S. dollars. The fund may invest substantially in securities of issuers domiciled outside the United States, including issuers domiciled in emerging market and developing countries. Normally, the fund’s debt obligations will consist substantially of investment-grade bonds (rated Baa3 or better or BBB– or better by Nationally Recognized Statistical Rating Organizations designated by the fund’s investment adviser or unrated but determined to be of equivalent quality by the fund’s investment adviser). The fund may also invest up to 25% of its assets in lower quality, higher yielding debt securities (rated Ba1 or below and BB+ or below by Nationally Recognized Statistical Rating Organizations designated by the fund’s investment adviser or unrated but determined to be of equivalent quality by the fund’s investment adviser). Such securities are sometimes referred to as “junk bonds.” The total return of the fund will be the result of interest income, changes in the market value of the fund’s investments and changes in the values of other currencies relative to the U.S. dollar . The fund is nondiversified, which allows it to invest a greater percentage of its assets in any one issuer than would otherwise be the case. However, the fund intends to limit its investments in the securities of any single issuer. The investment adviser uses a system of multiple portfolio counselors in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual counselors who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively priced securities that, in its opinion, represent good, long-term investment opportunities. The investment adviser believes that an important way to accomplish this is through fundamental analysis, which may include meeting with government officials, central banks and company executives. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Page 3 Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Thinly traded securities — There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. Investing in lower rated bonds — Lower rated bonds and other lower rated debt securities generally have higher rates of interest and involve greater risk of default or price declines due to changes in the issuer’s creditworthiness than those of higher quality debt securities. The market prices of these securities may fluctuate more than the prices of higher quality debt securities and may decline significantly in periods of general economic difficulty. These risks may be increased with respect to investments in junk bonds. Currency — The prices of, and the income generated by, many debt securities held by the fund may also be affected by changes in relative currency values. Investing outside the United States — Securities of issuers domiciled outside the United States, or with significant operations outside the United States, may lose value because of political, social, economic or market developments in the countries or regions in which the issuer operates. These securities may also lose value due to changes in foreign currency exchange rates against the U.S. dollar and/or currencies of other countries. Securities markets in certain countries may be more volatile and/or less liquid than those in the United States. Investments outside the United States may also be subject to different settlement and accounting practices and different regulatory, legal and reporting standards, and may be more difficult to value, than those in the United States. The risks of investing outside the United States may be heightened in connection with investments in emerging market and developing countries. Nondiversification risks — As a nondiversified fund, the fund has the ability to invest a larger percentage of its assets in the securities of a smaller number of issuers than a diversified fund. Although the fund does not intend to limit its investments to the securities of a small number of issuers, if it were to do so, poor performance by a single large holding would adversely impact the fund’s investment results more than if the fund were invested in a larger number of issuers. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Page 4 Investment results The following bar chart shows how the fund’s investment results have varied from year to year, and the following table shows how the fund’s average annual total returns for various periods compare with different broad measures of market results. This information provides some indication of the risks of investing in the fund. Citigroup World Government Bond Index also reflects certain market sectors and countries in which the fund may invest. Lipper Global Income Funds Index includes the fund and other funds that disclose investment objectives and/or strategies reasonably comparable to the fund’s objective and/or strategies. Consumer Price Index provides a comparison of the fund’s results to inflation. Past investment results (before and after taxes) are not predictive of future investment results. Updated information on the fund’s investment results can be obtained by visiting americanfunds.com. Page 5 Average annual total returns For the periods ended December 31, 2010 (with maximum sales charge): Share class Inception date 1 year 5 years 10 years Lifetime A − Before taxes 8/4/1987 2.00% 5.56% 7.14% 7.18% − After taxes on distributions 0.61 4.07 5.70 N/A − After taxes on distributions and sale of fund shares 1.30 3.89 5.36 N/A Share class (before taxes) Inception date 1 year 5 years 10 years Lifetime B 3/15/2000 0.17% 5.23% 6.89% 6.66% C 3/15/2001 4.10 5.52 N/A 6.84 F-1 3/16/2001 5.98 6.38 N/A 7.75 F-2 8/1/2008 6.24 N/A N/A 5.40 529-A 2/15/2002 1.95 5.52 N/A 7.93 529-B 2/25/2002 0.06 5.13 N/A 7.61 529-C 2/28/2002 4.02 5.46 N/A 7.53 529-E 5/16/2002 5.58 6.00 N/A 7.90 529-F-1 9/17/2002 6.10 6.54 N/A 8.06 R-1 6/28/2002 5.14 5.53 N/A 7.06 R-2 7/9/2002 5.10 5.54 N/A 7.10 R-3 7/16/2002 5.57 6.00 N/A 7.42 R-4 8/15/2002 5.96 6.35 N/A 8.09 R-5 5/15/2002 6.26 6.67 N/A 8.62 R-6 5/1/2009 6.32 N/A N/A 11.79 Indexes 1 year 5 years 10 years Lifetime (from Class A inception) Barclays Capital Global Aggregate Index (reflects no deductions for sales charges, account fees, expenses or taxes) 5.54% 6.66% 6.73% N/A Citigroup World Government Bond Index (reflects no deductions for sales charges, account fees, expenses or taxes) 5.17 7.08 7.00 7.43% Lipper Global Income Funds Index (reflects no deductions for sales charges, account fees or taxes) 8.01 6.24 6.44 N/A Consumer Price Index 1.50 2.18 2.34 2.84 Class A annualized 30-day yield at September 30, 2011: 2.30% (For current yield information, please call American FundsLine® at 800/325-3590.) After-tax returns are shown only for Class A shares; after-tax returns for other share classes will vary. After-tax returns are calculated using the highest individual federal income tax rates in effect during each year of the periods shown and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your individual tax situation and likely will differ from the results shown above.In addition, after-tax returns are not relevant if you hold your fund shares through a tax-deferred arrangement, such as a 401(k) plan, individual retirement account (IRA) or 529 college savings plan. Management Investment adviser Capital Research and Management Company Portfolio counselors The individuals primarily responsible for the portfolio management of the fund are: Page 6 Portfolio counselor/ Fund title (if applicable) Portfolio counselor experience in this fund Primary title with investment adviser Mark H. Dalzell President 21 years Senior Vice President – Fixed Income, Capital Research and Management Company Thomas H. Hogh Senior Vice President 16 years Senior Vice President – Fixed Income, Capital Research Company James R. Mulally Senior Vice President 24 years Senior Vice President – Fixed Income, Capital Research and Management Company Ellen O. Carr 2 years Vice President – Fixed Income, Capital Research Company Robert H. Neithart 12 years Senior Vice President – Fixed Income, Capital Research and Management Company Purchase and sale of fund shares The minimum amount to establish an account for all share classes is $250 and the minimum to add to an account is $50. For a payroll deduction retirement plan account, payroll deduction savings plan account or employer-sponsored 529 account, the minimum is $25 to establish, or add to, an account. If you are a retail investor, you may sell (redeem) shares through your dealer or financial adviser or by writing to American Funds Service Company at P.O. Box 6007, Indianapolis, Indiana 46206-6007; telephoning American Funds Service Company at 800/421-0180; faxing American Funds Service Company at 888/421-4351; or accessing our website at americanfunds.com. Eligible retirement plans generally may open an account and purchase Class A or R shares by contacting any investment dealer authorized to sell these classes of the fund’s shares. Investment dealers may impose transaction charges in addition to those described in this prospectus. Please contact your plan administrator or recordkeeper in order to sell (redeem) shares from your retirement plan. Tax information Dividends and capital gain distributions you receive from the fund are subject to federal income taxes and may also be subject to state and local taxes, unless you are tax-exempt or your account is tax-exempt or tax-deferred. Payments to broker-dealers and other financial intermediaries If you purchase shares of the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and the fund’s distributor or its affiliates may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your individual financial adviser to recommend the fund over another investment. Ask your individual financial adviser or visit your financial intermediary’s website for more information. MFGEIP-931-1211P Litho in USA CGD/UNL/8021 Investment Company File No. 811-05104 The Capital Group Companies American Funds Capital Research and Management Capital International Capital Guardian Capital Bank and Trust THE FUND PROVIDESASPANISH TRANSLATION OF THE ABOVE SUMMARY PROSPECTUSIN CONNECTION WITH THE PUBLIC OFFERING AND SALE OF ITS SHARES. THE ENGLISH LANGUAGE SUMMARY PROSPECTUS ABOVEIS A FAIR AND ACCURATE REPRESENTATION OF THE SPANISH EQUIVALENT. /s/ COURTNEY R. TAYLOR COURTNEY R. TAYLOR SECRETARY
